Exhibit 10.37

 

FIRST RESTATED GUARANTY

(NEXSTAR OBLIGATIONS)

 

This FIRST RESTATED GUARANTY (this “Guaranty”), dated as of December 30, 2003,
is made by the undersigned (the “Guarantor” and, together with any other
entities from time to time parties hereto pursuant to Section 22 hereof,
collectively, the “Guarantors”), in favor of the Guaranteed Parties (as
hereinafter defined).

 

RECITALS:

 

A. Nexstar Finance, L.L.C., a Delaware limited liability company (the “Prior
Borrower”), entered into the Credit Agreement, dated as of January 12, 2001
(such agreement, together with all amendments and restatements, the “2001 Credit
Agreement”), among the Prior Borrower, Nexstar Broadcasting Group, L.L.C., a
Delaware limited liability company (the “Prior Parent”), certain Subsidiaries of
the Prior Parent, and the financial institutions parties thereto. In connection
with the 2001 Credit Agreement, Guarantor (formerly known as Mission
Broadcasting of Wichita Falls, Inc.) and Bastet Broadcasting, Inc. (which has
merged into Guarantor) executed the Guaranty Agreement described on Schedule 1
(the “Existing Guaranty Agreement”).

 

B. Prior Borrower, Prior Parent, and certain financial institutions entered into
the Second Amended and Restated Credit Agreement, dated as of February 13, 2003
(such agreement, together with all amendments and restatements, the “Existing
Credit Agreement”), which restated in its entirety the 2001 Credit Agreement. In
connection with the Existing Credit Agreement, Guarantor executed the
Confirmation Agreement for the Guaranty Agreements, dated as of February 13,
2003, pursuant to which Guarantor confirmed its obligations pursuant to the
Existing Guaranty Agreement with respect to the Existing Credit Agreement.

 

C. Nexstar Broadcasting, Inc., a Delaware corporation and successor by merger to
the Prior Borrower (the “Borrower”), is a party to the Third Amended and
Restated Credit Agreement, dated as of December 30, 2003 (such agreement,
together with all amendments and restatements, the “Credit Agreement”), among
the Borrower, Nexstar Broadcasting Group, Inc., a Delaware corporation and
successor by merger to Prior Parent (the “Ultimate Parent”), certain
Subsidiaries of the Ultimate Parent from time to time parties thereto, the
several financial institutions from time to time parties thereto (the “Banks”),
and Bank of America, N.A., as Administrative Agent for the Banks (in such
capacity and together with its successors in such capacity in such capacity, the
“Administrative Agent”), pursuant to which the Banks have severally agreed to
make loans to the Borrower, and Bank of America, N.A. (the “Issuing Bank”) has
agreed to issue letters of credit for the account of, the Borrower, upon the
terms and conditions set forth therein. The Credit Agreement restates in its
entirety the Existing Credit Agreement. Capitalized terms used but not defined
herein have the meanings assigned to such terms in the Credit Agreement.

 

D. The Borrower may also from time to time be party to one or more Interest Rate
Protection Agreements with any Bank or an Affiliate of any Bank (even if any
such Bank ceases

 



--------------------------------------------------------------------------------

to be a Bank under the Credit Agreement for any reason), and their successors
and assigns, if any (collectively, the “Interest Rate Guaranteed Parties”),
providing for protection against fluctuations in interest rates.

 

E. As a condition precedent to the extensions of credit under the Credit
Agreement and the Interest Rate Protection Agreements, the Banks have required
that the Guarantors execute and deliver this Guaranty in favor of the Banks, the
Issuing Bank, the Administrative Agent, the Collateral Agent and the Interest
Rate Guaranteed Parties (collectively, the “Guaranteed Parties”).

 

F. Each Guarantor will derive substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and the financial accommodations
under the Interest Rate Protection Agreements.

 

G. Accordingly, each Guarantor desires to execute this Guaranty in order to
satisfy the condition described above in Recital E.

 

AGREEMENT:

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, each Guarantor hereby
jointly and severally agrees as follows:

 

1. Guaranty.

 

(a) Each Guarantor unconditionally and irrevocably guarantees the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of all the unpaid principal of and interest on the Loans
(including, without limitation, interest accruing after the maturity of the
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to any Credit Party, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) and all other obligations and
liabilities of the Borrower to the Administrative Agent, any Bank, the Issuing
Bank, any Interest Rate Guaranteed Party or any other Guaranteed Party, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, that may arise under, out of, or in connection
with the Credit Agreement, any other Loan Document, any Letter of Credit, any
Interest Rate Protection Agreement entered into with any Bank (or any Affiliate
of any Bank), or any other document made, delivered or given in connection with
any of the foregoing, whether on account of principal, interest, Guaranty
Obligations, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Bank that are required to be paid by the
Borrower pursuant to any Loan Document) or otherwise (collectively, all of the
foregoing are referred to herein as the “Guaranteed Obligations”).

 

(b) In addition to the Guaranteed Obligations, each Guarantor further agrees to
pay any and all reasonable costs and expenses (including reasonable fees and
disbursements of counsel) incurred by any Guaranteed Party in enforcing any
rights

 

2



--------------------------------------------------------------------------------

 

under this Guaranty together with any accrued but unpaid interest on the
Guaranteed Obligations (including, without limitation, interest which, but for
the filing of a petition of bankruptcy with respect to any Credit Party, would
have accrued on the Guaranteed Obligations), which agreement shall survive
termination of this Guaranty.

 

(c) Each Guarantor understands and confirms that the Guaranteed Parties may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against any Guarantor without proceeding against the Borrower or any other
Person, any security for the Guaranteed Obligations, or under any other guaranty
covering all or a portion of the Guaranteed Obligations.

 

(d) Notwithstanding anything in this Guaranty to the contrary, the obligations
of each Guarantor under this Guaranty shall be limited to a maximum aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
fraudulent conveyance under Section 548 of Title 11 of the United States Code or
any applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany Indebtedness to the Borrower or any
Subsidiary or Affiliate of the Borrower to the extent that such Indebtedness
would be discharged in an amount equal to the amount paid by such Guarantor
hereunder) and after giving effect as assets to the value (as determined under
the applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement or contribution of such Guarantor pursuant to (i)
applicable law, or (ii) any agreement providing for rights of subrogation,
reimbursement or contribution in favor of such Guarantor, or for an equitable
allocation among such Guarantor, the Borrower and/or any other Person of
obligations arising under guaranties by such Persons.

 

(e) Should any Guarantor become insolvent, fail to pay its debts generally as
they become due, voluntarily seek, consent to, or acquiesce in the benefits of
any Insolvency Proceeding or become a party to or be made the subject of any
Insolvency Proceeding (other than as a creditor or claimant) that could suspend
or otherwise adversely affect the rights of any Guaranteed Party granted
hereunder, then, the Guaranteed Obligations shall be, as between such Guarantor
and such Guaranteed Party, a fully matured, due, and payable obligation of such
Guarantor to such Guaranteed Party (without regard to whether Borrower or any
other Person is then in default under the Credit Agreement or any other Loan
Document or whether any part of the Obligation is then due and owing by Borrower
or any other Person to such Guaranteed Party), payable in full by such Guarantor
to such Guaranteed Party upon demand, which shall be in an amount equal to the
estimated amount owing in respect of the contingent claim created hereunder.

 

2.

No Release. Each Guarantor agrees that the Guaranteed Obligations may be
extended, renewed or otherwise modified, in whole or in part, without any notice
to or further assent from it, and that such Guarantor will remain bound by this
Guaranty

 

3



--------------------------------------------------------------------------------

 

notwithstanding any extension, renewal or other modification of any Guaranteed
Obligation.

 

3. Waiver of Notices. Each Guarantor waives notice of the acceptance of this
Guaranty, presentment, protest, notice, dishonor or default, demand for payment
and any other notices to which Guarantor might otherwise be entitled.

 

4. Obligations Absolute. The obligations of each Guarantor under this Guaranty
are those of a primary obligor, and not merely a surety, are independent of the
obligations of the Guaranteed Parties, and shall not be affected by any:

 

(a) change in the manner, place or terms of payment of (including the currency
thereof), and/or change or extension of the time of payment of, or renewal or
modification of, any of the Guaranteed Obligations, any security or guarantee
therefor, or any liability incurred directly or indirectly in respect thereof;
provided, that this Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or modified;

 

(b) sale, exchange, release, surrender, realization upon, failure to perfect any
Lien or security interest in, or other alteration in any manner and in any order
of any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, the Guaranteed Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or hereof
and for offset thereagainst;

 

(c) settlement or compromise of any of the Guaranteed Obligations, any security
or guarantee therefor or any liability (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, or subordination
of the payment of all or any part thereof to the payment of any liability
(whether due or not) of the Borrower;

 

(d) actions or failures to act in any manner referred to in this Guaranty which
may deprive such Guarantor of its right to subrogation against the Borrower or
any other Person to recover full indemnity for any payments made pursuant to
this Guaranty;

 

(e) failure of any Guaranteed Party to assert any claim or demand or to enforce
any right or remedy against the Borrower or any guarantor or any successor
thereto under the provisions of the Credit Agreement, any other Loan Document or
any other agreement or otherwise; or

 

(f) rescission, waiver, extension, renewal, amendment or modification of any of
the terms or provisions of the Credit Agreement, any other Loan Document, any
guarantee or any instrument or agreement executed pursuant thereto.

 

5. Guaranty of Payment and Performance. This Guaranty constitutes a guarantee of
payment and performance when due and not of collection and each Guarantor waives
any right to require that any resort be had by any Guaranteed Party to the
Borrower, any other guarantor, any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
balance of any deposit account or credit on the books of any Guaranteed Party in
favor of the Borrower or any other Person.

 

4



--------------------------------------------------------------------------------

6. Unenforceability of Obligations. The obligations of each Guarantor under this
Guaranty shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than by indefeasible payment and performance
in full of the Guaranteed Obligations and termination of all Commitments under
the Credit Agreement, expiration or termination of all Interest Rate Protection
Agreements with an Interest Rate Guaranteed Party, and except as limited in
Section 1(d) of this Guaranty) and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations,
discharge of the Borrower or any other Person from any of the Guaranteed
Obligations in a bankruptcy or similar proceeding or otherwise (other than by
indefeasible payment and performance in full of the Guaranteed Obligations and
termination of all Commitments under the Credit Agreement, expiration or
termination of all Interest Rate Protection Agreements with an Interest Rate
Guaranteed Party, and except as limited in Section 1(d) of this Guaranty).

 

7. Set-Off. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Guaranteed Party is hereby authorized
at any time or from time to time, without notice to any Guarantor or to any
other Person, any such notice being expressly waived, to the extent permitted by
applicable law, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Guaranteed Party to or for the credit or the account of any Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Guaranteed Party under this Guaranty, irrespective of whether or not such
Guaranteed Party shall have made any demand hereunder and although said
obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.

 

8. Reinstatement. This Guaranty shall continue to be effective and, if cancelled
or otherwise terminated shall be reinstated, if at any time any payment, or any
part thereof, of principal of, interest on or any other amount with respect to
any Guaranteed Obligation is rescinded or must otherwise be restored by any
Guaranteed Party or any other Person upon the bankruptcy or reorganization of
the Borrower or any other Person or otherwise. If claim is ever made upon any
Guaranteed Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guaranteed Obligations and any of the
Guaranteed Parties repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such Guaranteed Party or any of its property, or (b) any
settlement or compromise of any such claim effected by such Guaranteed Party
with any such claimant (including the Borrower), then and in such event each
Guarantor jointly and severally agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon it, notwithstanding any
revocation, termination or cancellation hereof or of the Credit Agreement, any
other Loan Document or any other instrument evidencing any liability of the
Borrower, and such Guarantor shall be and remain liable to such Guaranteed Party
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such Guaranteed Party.

 

5



--------------------------------------------------------------------------------

9. No Subrogation. Notwithstanding any payment or payments by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any
Guaranteed Party, no Guarantor shall be entitled to be subrogated to any of the
rights of any Guaranteed Party against the Borrower or any other Person or
guarantee or right of offset held by any Guaranteed Party of the payment of the
Guaranteed Obligations, nor shall any Guarantor seek or be entitled to any
reimbursement or contribution from the Borrower, any other Guarantor or any
other Person in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Guaranteed Parties by the Borrower on account of the
Guaranteed Obligations are indefeasibly paid in full in cash. If any amount
shall be paid to any Guarantor on account of the subrogation rights at any time
when all of the Guaranteed Obligations have not been indefeasibly paid in full
in cash, such amount shall be held by such Guarantor in trust for the Guaranteed
Parties, segregated from other funds of such Guarantor, and shall, immediately
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly endorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

10. Amendment and Waiver; Cumulative Remedies; Severability. No amendment,
modification, termination or waiver of any provision of this Guaranty, or
consent to any departure by any Guarantor herefrom, shall be effective without
the written concurrence of the Majority Banks under the Credit Agreement or as
otherwise provided in the Credit Agreement including, without limitation,
Section 11.01(a) thereof. No failure by the Guaranteed Parties to exercise, and
no delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right. No waiver of any breach or default under this Guaranty shall
be deemed a waiver of any other breach or default hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.

 

11. Notices. All notices, requests and other communications provided for
hereunder shall be in writing (including, unless the context expressly otherwise
provides, facsimile transmission) and mailed, transmitted by facsimile or
delivered, (a) if to any Guarantors, to the address or facsimile number
specified for notices on the applicable signature page hereof with a copy (which
shall not constitute notice) to Drinker Biddle & Reath LLP at the addressed
specified on the signature page to the Credit Agreement); (b) if to any
Guaranteed Party, to the notice address specified for such party on Schedule
1.01(A) to the Credit Agreement; or (c) to such other address as shall be
designated by any party in a written notice to the other parties and the
Administrative Agent.

 

12. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of the Borrower or any other Person, or otherwise, all such
amounts shall nonetheless be payable by the Guarantor immediately upon demand by
the Guaranteed Parties.

 

6



--------------------------------------------------------------------------------

13. Representations and Warranties. In order to induce the Banks to make Loans
and the Issuing Bank to issue Letters of Credit pursuant to the Credit
Agreement, and in order to induce the Interest Rate Guaranteed Parties to
execute, deliver and perform the Interest Rate Protection Agreements, each
Guarantor represents, warrants and covenants that:

 

(a) Such Guarantor (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, and is in good
standing under the laws of the jurisdiction of its organization, (ii) has the
power and authority and all governmental licenses, authorizations, consents and
approvals to own or hold under lease its property or assets, conduct its
business and execute, deliver, and perform its obligations under, this Guaranty
and the other Loan Documents to which it is a party, (iii) is duly qualified to
do business as a foreign entity, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of property or
the nature or conduct of its business requires such qualification or license,
except where the failure to so qualify would not reasonably be expected to have
a Material Adverse Effect and (iv) is in compliance with all Requirements of
Law, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(b) This Guaranty and each other Loan Document to which such Guarantor is a
party constitutes the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or other
similar laws affecting creditors’ rights generally and by equitable principles
of general application.

 

(c) The execution, delivery and performance by such Guarantor of this Guaranty
and each other Loan Document to which such Guarantor is a party have been duly
authorized by all necessary corporate, limited liability company or partnership
action, as the case may be, and do not and will not (i) contravene any terms of
the Charter Documents of such Guarantor, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien (except under the
Security Documents) under, any document evidencing any material Contractual
Obligation to which such Guarantor is a party or its property is subject or any
order, injunction, writ or decree of any Governmental Authority to which such
Guarantor or its property is subject, or (iii) violate any Requirement of Law.

 

(d) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with or approvals of any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against (except as may be required by the
Communications Act of 1934, as amended, and the rules, regulations and policies
of the FCC), such Guarantor of this Guaranty and each other Loan Document to
which such Guarantor is a party.

 

(e) There are no actions, suits or proceedings, claims or disputes pending, or
to the best knowledge of such Guarantor, threatened at law, in equity, or in
arbitration before any Governmental Authority, against such Guarantor or any of
its properties or assets which (i) purport to affect or pertain to this Guaranty
or any other Loan Document to which such Guarantor is a party, or any of the
transactions contemplated hereby, or

 

7



--------------------------------------------------------------------------------

(ii) would reasonably be expected to have a Material Adverse Effect. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Guaranty, or directing
that any other transaction provided for herein not be consummated as herein
provided.

 

(f) The value of the consideration received and to be received by such Guarantor
is reasonably worth at least as much as the liability and obligation of such
Guarantor hereunder, and such liability and obligation may reasonably be
expected to benefit such Guarantor directly or indirectly.

 

14. Credit Agreement Covenants. Each Guarantor covenants and agrees that on and
after the date hereof and until the Aggregate Commitment and all Interest Rate
Protection Agreements have been terminated and no Loan or Letter of Credit
remains outstanding (other than Letters of Credit, together with all fees that
have accrued and will accrue thereon through the stated termination date of such
Letters of Credit, which have been supported in a manner satisfactory to the
Issuing Bank in its sole and absolute discretion) and all Guaranteed Obligations
have been paid in full (other than indemnities described in Section 11.05 of the
Credit Agreement and analogous provisions in the Security Documents which are
not then due and payable), such Guarantor shall take, or will refrain from
taking, as the case may be, all actions that are necessary to be taken or not
taken so that no violation of any provision, covenant or agreement contained in
Article VII or VIII of the Credit Agreement, and so that no Default or Event of
Default is caused by the actions of such Guarantor or any of its Subsidiaries.

 

15. Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of the respective
successors and assigns of the Guaranteed Parties and, in the event of any
transfer or assignment of rights by any Guaranteed Party, the rights and
privileges herein conferred upon that Guaranteed Party shall automatically
extend to and be vested in such transferee or assignee, all subject to the terms
and conditions hereof, provided, however, that no Guarantor may assign any of
its rights or obligations hereunder without the consent of the Banks and any
such assignment without such consent shall be void.

 

16. Governing Law. THIS GUARANTY IS ENTERED INTO PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW AND SHALL BE DEEMED TO BE MADE UNDER, SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW) AND
APPLICABLE FEDERAL LAWS.

 

17. Jurisdiction and Service. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE BOROUGH OF MANHATTAN IN THE STATE OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS GUARANTY EACH GUARANTOR ACCEPTS
(PURSUANT TO SECTION 5-1402 OF THE

 

8



--------------------------------------------------------------------------------

 

NEW YORK GENERAL OBLIGATIONS LAW) FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS GUARANTY. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN
ANY STATE OR FEDERAL COURT IN THE BOROUGH OF MANHATTAN IN THE STATE OF NEW YORK.
EACH GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11. Nothing in this Guaranty will
affect the right of any Guaranteed Party to serve process in any other manner
permitted by law. If any agent appointed by any Guarantor refuses to accept
service, each Guarantor agrees that service upon it by mail shall constitute
sufficient notice. Nothing herein shall affect the right of any Guaranteed Party
to bring proceedings against any Guarantor in the courts of any other
jurisdiction.

 

18. Waiver of Jury Trial. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTY, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.
Each Guarantor (a) certifies that no representative, agent or attorney of any
other party to the Loan Documents has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that the Banks and the other parties to
the Loan Documents have been induced to enter into the Loan Documents by, among
other things, the foregoing waiver and certification.

 

19. Release. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and may be released only in
accordance with Section 11.01 of the Credit Agreement.

 

20. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts originals executed
by all the parties hereto shall be delivered to the Administrative Agent, and a
copy thereof shall be furnished to the Borrower or any Guarantor upon request
therefor.

 

9



--------------------------------------------------------------------------------

21. Security Documents. The obligations of each Guarantor are secured by certain
of the Security Documents. Each Guarantor shall comply with all terms and
conditions of the Security Documents to which such Guarantor is a party, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

22. Additional Guarantors. It is understood and agreed that any Person may
become a party hereto by executing a Guaranty Supplement in the form of Annex A
attached hereto and delivering the same to the Administrative Agent. Any such
Person shall thereafter be deemed a “Guarantor” for all purposes under this
Guaranty.

 

23. Restatement. Mission Broadcasting, Inc. and its predecessor previously
executed and delivered the Existing Guaranty Agreement, in favor of the
Guaranteed Parties (as defined in the Existing Guaranty Agreement). This
Guaranty is an amendment and restatement of the Existing Guaranty Agreement. The
Guarantor affirms its obligation pursuant to the Existing Guaranty Agreement and
agrees that this Guaranty restates the Existing Guaranty Agreement in its
entirety. This Guaranty is not intended as, and shall not be construed as, a
release or novation of any obligation of the Guarantor pursuant to the Existing
Guaranty Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
as of the day and year first above written.

 

Guarantors:

 

MISSION BROADCASTING, INC. By:   /s/ Nancie. Smith    

--------------------------------------------------------------------------------

Print Name:          

--------------------------------------------------------------------------------

Print Title:   Vice President

 

Address of all Guarantors:

544 Red Rock Drive

Wadsworth, Ohio 44281

Attention: David Smith

Telephone: (330) 335-8808

Facsimile: (330) 336-8454

 

11